Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 05/20/2021, with respect to the rejection of claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic component, comprising: a plurality of layered internal electrodes that are disposed at intervals in a first direction, each internal electrode of the plurality of layered internal electrodes including a pore penetrating through the respective internal electrode in the first direction; a side margin that covers the plurality of layered internal electrodes in a second direction orthogonal to the first direction; and a first crystal grain existing at a boundary portion between the plurality of layered internal electrodes and the side margin, the first crystal grain having a larger diameter in the first direction than the interval and having a part disposed in the pore of a first internal electrode of the plurality of layered internal electrodes, wherein each layered internal electrode of the plurality of layered internal electrodes comprises an end portion and extends in the second direction to its respective end portion, and wherein the end portions of the layered internal electrodes are aligned with each other in the first direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first crystal grain existing at a boundary portion between the plurality of layered internal electrodes and the side margin, the first crystal grain having a larger diameter in the first direction than the interval and having a part disposed in the pore of a first internal electrode of the plurality of layered internal electrodes, wherein each layered internal electrode of the plurality of layered internal electrodes comprises an end portion and extends in the second direction to its respective end portion, and wherein the end portions of the layered internal electrodes are aligned with each other in the first direction” in combination with the other claim limitations. 

Cited Prior Art
ISHIDA et al (US 2016/0329151) teaches relevant art in Fig. 1 and 5.
TANAKA et al (US 2017/0018363) teaches relevant art in Fig. 2 and 3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848